Filed 3/20/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 25









Interest of R.M.



Shelly Paul, 		Petitioner and Appellee



v.



R.M., 		Respondent and Appellant







No. 20090084







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



REVERSED.



Per Curiam.



Jeffrey R. Ubben (on brief), Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, ND 58501, for petitioner and appellee.



Gregory I. Runge (on brief), 1983 E. Capitol Ave., Bismarck, ND 58501, for respondent and appellant.

Interest of R.M.

No. 20090084



Per Curiam.

[¶1]	R.M. appealed from an order finding R.M. to be a person who is mentally ill under N.D.C.C. § 25-03.1-02(10), a person who requires treatment under § 25-03.1-

02(11)(c)&(d), and a person who requires involuntary medication treatment under § 25-03.1-18.1.  The district court ordered R.M. to be hospitalized at the North Dakota State Hospital for a period not to exceed ninety days, and ordered R.M. be involuntarily treated with medication.

[¶2]	The petition for commitment alleges that R.M. had engaged in self-destructive conduct which made him a threat to his own safety and the safety of others. The appellee-petitioner has conceded there is insufficient evidence in the record before this Court to prove R.M. is a person requiring treatment.  We summarily reverse under N.D.R.App.P. 35.1(b).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Daniel J. Crothers

Dale V. Sandstrom